—Judgment, Supreme Court, New York County (Harold Tompkins, J.), entered April 27, 1998, which incorporated an earlier order of the same court and Justice, granting defendants’ motion to dismiss the complaint for plaintiffs failure to comply with discovery demands, unanimously affirmed, without costs.
The court properly exercised its discretion in dismissing the complaint pursuant to CPLR 3126, since plaintiff had engaged in a pattern of delay on crucial aspects of the case, resulting in prejudice to defendants. Concur — Nardelli, J. P., Wallach, Lerner and Andrias, JJ.